COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 THE STATE OF TEXAS,                             '
                                                                   No. 08-13-00142-CR
                              State,             '
                                                                     Appeal from the
 v.                                              '
                                                                   384th District Court
 JESUS ALBERTO GERARDO,                          '
                                                               of El Paso County, Texas
                                                 '
                             Appellee.
                                                 '                 (TC# 20120D03572)




                                            ORDER

       Pending before the Court is the State’s motion to stay proceedings in The State of Texas v.

Jesus Alberto Gerardo, cause number 20120D03572, which is pending in the 384th District Court.

The State’s motion is GRANTED. The trial court is directed to stay all proceedings in this case

pending further order of this Court or resolution of the appeal.

       IT IS SO ORDERED this 28th day of June, 2013.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.